Title: From George Washington to John Hancock, 8 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June 8th 1777.

I was this morning honoured with your favor of the 6th Instant with its Inclosures.
I am extremely happy in the Approbation, Congress have been pleased to express of my conduct, respecting the proposed Cartel for the Exchange of prisoners, and shall govern myself by the principles which influenced me on that occasion & such Other as shall appear right & just, should there be any further negociation on the Subject.
I shall order a return to be made of the Chaplains in service, which shall be transmitted, as soon as it is obtained. At present as the Regiments are greatly dispersed, part in one place & part in Another, and accurate States of them have not been made, it will not be in my power to forward it immediately. I shall here take Occasion to mention, that I communicated the Resolution appointing a Brigade Chaplain in the place of all Others, to the several Brigadiers: They are all of opinion, that it will be impossible for ’em to discharge the duty—that many inconveniences & much dissatisfaction will be the result, and that no Establishment appears so good in this instance as the Old One. Among many other weighty objections to the measure, It has been suggested, that it has a tendency to introduce religious disputes into the Army,

which above all things should be avoided, and in many instances would compell men to a mode of Worship, which they do not profess. The Old Establishment gives every Regiment an Opportunity of having a Chaplain of their own religious Sentiments—is founded on a plan of a more generous toleration—and the choice of Chaplains to officiate, has been generally in the Regiments. Supposing One Chaplain could do the duties of a Brigade (Which supposition However is inadmissible, when we view things in practice), that being composed of Four or five—perhaps in some instances Six Regiments, there might be so many different modes of Worship. I have mentioned the Opinion of the Officers and these hints to Congress upon this subject, from a principle of duty, and because, I am well assured, it is most foreign to their wishes or intention to excite by any act, the smallest uneasiness & jealousy among the Troops.
These remains no room to beleive Otherwise, than that the Enemy are on the point of moving. This is confirmed by Intelligence from all Quarters and thro so many different Channels, that we must consider it certain. Whether they will move by Land or Water or by both, cannot be ascertained, nor is their destination precisely known: but every circumstance points out philadelphia as their Object. Being of this Opinion, I have directed the Return of Genl Mifflin. Before he left philadelphia, I wrote countermanding the Order for his coming here, but he did not receive my Letter. I would also mention to Congress, that I think the Military Stores lately arrived & at or coming to philadelphia should be removed to a place of perfect security. Tho I would not excite—needless—uneasy Apprehensions, prudence requires, that these, so essential, should not be exposed to risk. I have the Honor to be with great respect Sir Your Most Obedt servant

Go: Washington

